



Exhibit 10.27


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is made and
entered into effective _________________ (the “Grant Date”), by and between
InnerWorkings, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Participant”).


RECITALS


WHEREAS, the Company has adopted the InnerWorkings, Inc. 2006 Stock Incentive
Plan, as amended (the “Plan”);


WHEREAS, pursuant to the Plan, the Company desires to grant to the Participant
the Restricted Stock Units set forth in Section 2(a) below, subject to certain
restrictions set forth in this Agreement, effective as of the Grant Date; and


WHEREAS, the Board of Directors or Compensation Committee of the Board of
Directors of the Company (the “Committee”) has duly made all determinations
necessary or appropriate to the grants hereunder.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:


AGREEMENT


1.Definitions. Any capitalized term used in this Agreement that is not defined
in this Agreement will have the same meaning given to it in the Plan.


2.Grant of Restricted Stock Units; Vesting. Subject to the terms and conditions
of the Plan, and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Participant an Award of
_________________ Restricted Stock Units. Each Restricted Stock Unit is a
notional amount that represents the right to receive one Share, subject to the
terms and conditions of the Plan and this Agreement, if and when the Restricted
Stock Unit vests. The shares of Restricted Stock will vest on ________; provided
that upon the Participant’s termination of Service for any reason prior to the
vesting date, all unvested Restricted Stock Units shall be cancelled and
forfeited.


3.Transferability. The Restricted Stock Units granted hereunder may not be sold,
assigned, transferred, exchanged, pledged, hypothecated or otherwise encumbered.


4.Rights as a Stockholder. Except as otherwise provided in this Section 4,
unless and until a Restricted Stock Unit has vested and the Share underlying it
has been distributed to the Participant, the Participant shall not have any
rights as a stockholder with respect to any Shares covered by the Restricted
Stock Units. Notwithstanding the foregoing, if the Company declares a cash
dividend on its Shares after the Grant Date, then on the payment date of the
dividend, the Participant will be credited with dividend equivalents equal to
the amount of cash dividend per Share multiplied by the number of Restricted
Stock Units credited to the Participant through the record date. The dollar
amount referred to in the preceding sentence will be credited to an account
(“Account”) established for the Participant for bookkeeping purposes only on the
books of the Company. The balance in the Account will be subject to the same
terms regarding vesting and forfeiture as the Participant’s Restricted Stock
Units awarded under this Agreement, and will be paid in cash in a single sum at
the time that the Shares associated with the Participant’s Restricted Stock
Units are delivered (or forfeited at the time that the Participant’s Restricted
Stock Units are forfeited).


5.Delivery. Once a Restricted Stock Unit vests, the Participant will be entitled
to receive a Share in its place. Delivery of the Share to the Participant will
be made as soon as administratively practicable after the date on which the
associated Restricted Stock Unit vests in accordance with Section 2. Shares will
be credited to an account established for the benefit of the Participant with
the Company’s administrative agent, and the Participant will have full legal and
beneficial ownership of the Shares at that time.


6.Taxes. The Participant agrees to determine and be responsible for all tax
consequences to the Participant with respect to the Restricted Stock Units.


7.Plan. The Participant hereby acknowledges receipt of a copy of the Plan.
Notwithstanding any other provision of this Agreement, this Award is granted
pursuant to the Plan, as in effect on the date of the Agreement, and is subject
to the terms and conditions of the Plan, as the same may be amended from time to
time; provided, however, that except as otherwise provided





--------------------------------------------------------------------------------





by the Plan, no amendment to either the Plan or this Agreement will deprive the
Participant, without the Participant’s consent, of the Award or of the
Participant’s rights under this Agreement. The interpretation and construction
by the Committee of the Plan, this Agreement, the Restricted Stock Units, and
such rules and regulations as may be adopted by the Committee for the purpose of
administering the Plan, will be final and binding upon the Participant. In the
event that the terms of this Agreement conflict with the terms of the Plan, the
Plan shall control.


8.No Guarantee of Continued Service. Nothing in the Plan or in this Agreement
shall interfere with or limit in any way the right of the Company or an
Affiliate thereof to terminate the Participant’s Service at any time or confer
upon the Participant any right to continued Service.


9.Changes in Company’s Capital or Organizational Structure. The existence of the
Restricted Stock Units shall not affect in any way the right or authority of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of preferred Shares ahead of or affecting the Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other act or
proceeding, whether of a similar character or otherwise.


10.Delays. In accordance with the terms of the Plan, the Company shall have the
right to suspend or delay any time period prescribed in this Agreement or in the
Plan for any action if the Committee shall determine that the action may
constitute a violation of any law or result in any liability under any law to
the Company, an Affiliate or a shareholder in the Company until such time as the
action required or permitted will not constitute a violation of law or result in
liability to the Company, an Affiliate or a shareholder of the Company.


11.Governing Law; Construction. This Agreement and the Restricted Stock Units
will be governed by, and construed and enforced in accordance with, the laws of
the State of Illinois without regard to conflicts of law principles. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist). Common nouns and pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the context requires.


12.Entire Agreement. This Agreement, together with the Plan and any other
agreements incorporated herein by reference, constitutes the entire obligation
of the parties with respect to the subject matter of this Agreement and
supersedes any prior written or oral expressions of intent or understanding with
respect to such subject matter.


13.Amendment. This Agreement may be amended as provided in the Plan.


14.Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing. Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.


15.Counterparts. This Agreement may be signed in two counterparts, each of which
will be an original, but both of which will constitute one and the same
instrument.


16.Notices. Any notices required or permitted under this Agreement must be in
writing and may be delivered personally or by mail, postage prepaid, addressed
to (a) the Company at InnerWorkings, Inc., 600 West Chicago Avenue, Suite 850,
Chicago, IL 60654, Attention: Corporate Secretary and (b) the Participant at the
Participant’s address as shown on the Company’s payroll records, or to such
other address as the Participant, by notice to the Company, may designate in
writing from time to time.


17.Headings. The headings in this Agreement are for reference purposes only and
will not affect the meaning or interpretation of this Agreement.


18.Severability. If any provision of this Agreement is for any reason held to be
invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted.


19.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.





--------------------------------------------------------------------------------







20.Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement, and to exercise all other rights
existing in its favor. The Participant agrees and acknowledges that money
damages will not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company will be entitled to specific performance and
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.


21.Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon the Participant or a representative, and all rights granted to the Company
under this Agreement, will be binding upon the Participant’s or the
representative’s heirs, legal representatives and successors.


[signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first written above.


INNERWORKINGS, INC.:
 
PARTICIPANT:
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
Name:
 
 
 
 
 
 
 
 






